Exhibit 10.60

 

ADDENDUM

 

THIS ADDENDUM (this “Addendum”) TO THAT MASTER FACTORING AGREEMENT including
that prior Addendum of even date with effective date of March 30th, 2005 (the
Master Factoring Agreement with prior Addendum, the “MFA”), is made and entered
into as of the 22nd day of August, 2005, by and between AEGIS COMMUNICATION
GROUP, INC. a corporation organized and existing under the laws of Delaware
(referred to throughout this Agreement as “you”, “your” and “yours”), and
ROCKLAND CREDIT FINANCE LLC, a Maryland limited liability company (referred to
throughout this Agreement as “we”, “us”, “our” and “ours”).

 

Whereas, you and we entered into that MFA on March 30, 2005 and other agreements
pursuant to which we agreed to purchase certain of your Assigned Accounts, for
valuable consideration therefore, on terms and conditions as contained therein,
and

 

Whereas, you have requested that we finance certain of your Accounts not
otherwise billed to your customers, such Accounts (the “Unbilled Accounts”)
representing obligations owing by your customers notwithstanding, and

 

Whereas, subject to the terms and conditions of the MFA and this Addendum, we
are willing to provide financing of the Unbilled Accounts.

 

Thererfore, for valuable consideration the sufficiency of which is hereby
affirmed, the parties agree as follows:

 

1. As a precondition to our performance hereunder, you shall induce Essar and/or
Essar Global Limited, to whom you owe that unsecured Promissory Note obligation
in the principal amount of $1.5 Million and dated July 25, 2005 (the “Essar
Note”), to extend the term of payment to ninety (90) days from the expiration of
this Addendum including any extensions thereof. As and if this Addendum is
extended by mutual agreement, you shall induce Essar and Essar Global Limited to
further extend payment of the Essar Note to such date as shall be satisfactory
to us thereafter.

 

2. As and when you may require financing in addition to that provided in the MFA
with respect to the Assigned Accounts, you shall submit to us on a periodic
basis but not more than once monthly during any month, using the Assignment and
Transfer document and Schedule A thereto which documents are incorporated as
attachments to the MFA, a list of the amounts of the Unbilled Accounts owed by
your customers in respect of interim month accruals for which you have not
previously billed such customer.

 

3. Your execution and delivery of an A&T document and schedule A therefore shall
constitute an assignment to us of such Unbilled Accounts.

 

4. On each A&T document for Unbilled Invoices submitted to us, which document
shall be executed by a designated officer of yours as to the validity and
veracity of the information provided thereon, you shall list the customer, the
proforma invoice number associated, the amount due with respect to such accrued
performance of yours, less any offsets against such obligations, and the
beginning and ending period for such accruals.

 

5. You shall submit to us with each A&T and as to each Unbilled Invoice, a
proforma invoice with the same information you normally would evidence on an
invoice to such customer including without limitation the customer name,
address, the proforma invoice number, the amount of the Unbilled Invoice and the
period for which you have performed such accruals.

 

6. You shall deliver to us such documents and data confirming your performance
in respect of such Unbilled Invoices in the same format and using such media as
you would normally with such customer.

 

7. You shall take such action, as we may require, to make immediately available
to us, such other documents and data evidencing your continuing performance in
respect of a customer contract.

 

8. You shall notify us of any changes in your contract with such customer for
which we are purchasing such Unbilled Invoices from you, including any
interruptions, modifications or terminations.

 

9. Subject to the terms and conditions contained in the MFA in respect of
Assigned Accounts, we shall confirm the validity of the Unbilled Invoices to our
satisfaction.

 

10. In respect of Unbilled Invoices, the Advance Rate is fifty percent (50%) and
the Discount Fee and Processing Fee shall remain the same as in respect of an
Assigned Account, as defined in the MFA.

 

11. The Minimum Volume Fee shall not be applicable to our purchase of Unbilled
Invoices.

 

12. You agree that we have the right but not the obligation to purchase from you
any Unbilled Invoices presented by you to us. Notwithstanding the foregoing,
should we purchase Unbilled Invoices from you, the amount of Advance Payments
outstanding in respect of such Unbilled Invoices shall not exceed $1 Million at
any one time.

 

13. This Addendum shall become effective on the date written above (the
“Effective Date”), and shall continue to the earlier (the “Initial Term”) of a)
December 31, 2005, or b) 120 days from the Effective Date. You may request an
extension of the Initial Term of this Addendum for ninety (90) day successive
periods, giving us thirty (30) days prior notice in writing. Our agreement to
extend the term of this Addendum shall not be unreasonably withheld. However, if
we agree to extend the term beyond the Initial Term, for each such extension,
and as a precondition to our agreement to perform thereunder, you shall deliver
to us a fully executed agreement from Essar or Essar Global Limited, as the case
may be extending the term of the Unsecured Note to such date following our
recovery of all funds owing to us pursuant to this Addendum, including the
collection of Assigned Accounts associated with the Unbilled Invoices.

 

14. You agree and covenant that you shall take no action to use any cash from
your operations during the effective term of this Addendum (which period shall
commence with the Effective Date hereof and shall continue until all obligations
of yours to us with respect to your assignment and our purchase of Unbilled
Accounts shall have been satisfied in their entirety) to repay any obligation
you have to Essar, Essar Global Limited, Deusche Bank, or any other lender
(excluding us) including any affiliate or commonly controlled company of any of
them, including without limitation, payment of any of the principal owing to
Essar Global Limited pursuant to the Unsecured Note in the amount of $1.5
Million.



--------------------------------------------------------------------------------

15. Unless and until such time that you have defaulted pursuant to the MFA, or
pursuant your contract with a customer for which an Unbilled Invoice is
outstanding, or your contract with such customer has been terminated, each
Unbilled Invoice shall be paid in priority from a) the proceeds otherwise
available to you from those Assigned Accounts purchased by us and corresponding
to such Unbilled Invoice, b) the proceeds otherwise available to you from
Assigned Accounts purchased by us and NOT corresponding to such Unbilled
Invoice, and c) any other amounts including cash reserves we would otherwise owe
to you. Upon such default or termination of your customer contract, you shall
immediately purchase from us all amounts owing in respect of an Unbilled Invoice
including any Advance Payment and fees associated therewith.

 

16. If an Unbilled Invoice remains outstanding for a period greater than thirty
(30) days from the date you assign such Account to us, you shall purchase such
Unbilled Invoice from us for the amount of the Advance Payment (which shall be
the Advance Rate as provided herein of 50% multiplied by the face value of each
such Unbilled Invoice) and any and all fees and other costs we have incurred
associated with such Unbilled Invoice.

 

17. In addition to your agreement to repay obligations to us pursuant to the MFA
and this Addendum, you hereby guarantee the payment, and not the collection, of
all obligations of any and all of Lexi International, Inc., Interserv Services
Corporation., IQI, Inc. Advanced Telemarketing Corporation, and EBA Direct, Inc.
pursuant to any agreement they have or will have with us including any Master
Factoring Agreement between us and them and any Addendum or amendments thereto.

 

18. You hereby agree that any security interest you have granted to us pursuant
to the MFA as modified or any Addendum thereto and all terms, conditions and
rights granted to us and related thereto shall also be collateral for repayment
of any third party guarantee you have issued to us herein.

 

19. In respect of any Unbilled Invoice, any term of the MFA not otherwise
modified herein shall apply to this Addendum and remain in full force and
effect.

 

20. This Addendum is hereby made a part of the MFA as if set forth in full
therein.

 

IN WITNESS WHEREOF, the parties have executed this Addendum as of the day and
year first written above.

 

ROCKLAND CREDIT FINANCE, LLC   AEGIS COMMUNICATIONS GROUP, INC. By:  

/s/ John Fox

--------------------------------------------------------------------------------

  By  

/s/ Kannan Ramasamy

--------------------------------------------------------------------------------

    John Fox, President   Name:  

Kannan Ramasamy

--------------------------------------------------------------------------------

        Title:  

President and CEO

--------------------------------------------------------------------------------